Order entered May 24, 2019




                                                    In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                           No. 05-18-00567-CV

                           DARLENE C. AMRHEIN, Appellant
                                       V.
                        ATTORNEY LENNIE F. BOLLINGER AND
                     WORMINTON & BOLLINGER LAW FIRM, Appellees

                          On Appeal from the County Court at Law No. 6
                                      Collin County, Texas
                              Trial Court Cause No. 006-02654-2017

                                                  ORDER
        Before the Court are (1) appellant’s April 4, 2019 motion “for stay and abatement;” (2)

appellant’s April 5, 2019 “motion to stay this appeal;” (3) appellees’ April 11, 2019 response in

opposition to appellant’s motions for stay; and (4) appellant’s April 23, 2019 “objections to

appellees objections.” In her April 4th motion, appellant appears to complain of our April 1,

2019 order directing her to file written verification she has made arrangements to pay the

reporter’s fee.1 In her April 5th motion, appellant appears to request a stay of this appeal until the

Court receives “supplements” of records from “outside cases.” We DENY the motions.

        As briefing appears complete, this appeal will be submitted in due course.

                                                             /s/     KEN MOLBERG
                                                                     JUSTICE

1
 She also appears to complain of certain matters concerning a separate appeal she has filed. Those complaints are
not properly before us in this appeal.